Title: From John Adams to John Taylor, 9 June 1814
From: Adams, John
To: Taylor, John



No. 7
Sir
Quincy June 9th. 1814

Suppose another case which is not without examples; a family of Six daughters. Four of them are not only beautiful, but Serious and discrete Women. Two of them are not only Ugly, but ill tempered and immodest. Will either of the two, have an equal chance, with any one of the four, to attract the Attention of a Suitor, and obtain an husband of Worth, respectability and consideration, in the World?
Such, and many other natural, and acquired, and habitual Inequalities; are visible, and palpable and audible, every day, in every Village, and in every Family, in the whole World. The Imagination therefore of a Government; of a democratical Republick; in which every Man, and every Woman, Shall have an equal Weight in Society, is a Chimæra. They have all equal Rights: but cannot and ought not to have equal Power.
Unhapily, the cases before Stated are too often reversed; and four or five out of Six Sons are unwise, and only one or two praiseworthy: and four or five, out of Six daughters, are mere triflers, and only one or two, whose price is above rubies. And may I not ask, whether there are no Instances, in which, the whole Six, Sons and daughters are found wanting: and instead of maintaining their Single Vote, and their independence, become all dependent on others? Nay there are examples of whole Families wasted and totally lost by Vice and folly. Can these, while any of them existed, have maintained, an Equality of Consideration in Society, with other Families of equal numbers, but of virtuous and considerate Characters?
Matrimony, then, Mr Taylor, I have a right to consider as another Source of natural Aristocracy.
Will you give me leave to ask you, Mr Taylor, Why you employ the phrase “Political Power” in this third page, instead of Sovereign Power; the Summa Potestatis; the Supream Power; the Legislative Power The Power from which there is no appeal, but to Heaven, and the Ratio Ultima Regum, et Rerum publicarum? This Language would be understood by Readers, by Scientific People, and by the Vulgar. But “Political Power” is so indefinite, that it belongs to every Man who has a Vote and every Woman, who has a Charm.
What Mr Taylor is “the Resemblance of a President or a Governor, to a Monarch?” It is the Resemblance of Mount Vernon to the Andes; of the Tyber at Washington to the Ganges or Missisippi. A President has the executive Power only, and that under Severe restrictions; jealous restrictions: and, as I am too old to court Popularity I will venture to Say in my Opinion, very pernicious restrictions; Restrictions that will destroy this constitution, before its time. A President has no Legislative Power. A Monarch has it all.
What “resemblance has an American Senate to an hereditary order?”  It has a Negative, upon the Laws. In this it resembles the House of Lords in England. But in nothing else. It has no resemblance to any “hereditary Order.” It has no resemblance, even to the hereditary descent of Lands Tenements and Hereditaments. There is nothing hereditary in it. And here Mr Taylor, permit me to ask you, whether, the descent of Lands and Goods and Chattells, does not constitute “An hereditary Order,” as decidedly, as the Descent of Starrs and Garters? I will be Still bolder.
Has not this Law of Descents, constituted The Honourable Mr John Randolph, one, of an hereditary Order, for a time; as clearly as any Montmorancy or Howard; any Julius; any of the Horaclides; or any of the blood of Mahomet; or any of his Connections by Marriage?
You must allow me twenty years, to answer a Book that cost you twenty years, of meditation to compose. You must allow me also to ask you a question Still nearer home. You had the honour and felicity to marry the only Child of my honest and Sincere Friend, The Honourable John Penn of North Carolina. From this Marriage, you derived, with an amiable consort, an handsome Fortune; what with Us poor New England Men would be considered a Splendid Fortune. Has not this Law of Descents, Conferred on you, an additional Influence in Society? an Augmentation of “Political Power”? If you complain that this is personal; I confess it; and intended it Should be personal; that it might be more Striking to you, and to all others whom may ever See or hear of Our Controversy. In return I give you full leave to ask me any questions, relative to myself, my Ancestors, my Posterity, my natural or political Friends. I will answer every question you can ask, with the same Frankness, candour and Sincerity.
I will be bolder Still, Mr Taylor. Would Washington have ever been Commander of The Revolutionary Army, or President of The United States, if he had not married the rich Widow of Mr Custis? Would Jefferson ever have been President of the United States if he had not married the Daughter of Mr Wales?
I am weary, and So are you. Ceremonies avaunt.
John Adams